Trippe, Judge.
1. As to the matters of recoupment to which complainant alleges he is entitled by way of deduction from defendant’s claim on him, and the usury of which lie complains, his legal remedies are complete and adequate. Where this is so, equity will not interfere: Code, sections 3095, 3210.
2. It is replied to this that the county court of Bibb is a court of limited jurisdiction, and complainant’s remedy will not be complete and effectual in that court. We take it that this means the whole mates of defense in the aggregate exceed the jurisdiction of the county court. Let us see how this is. The jurisdiction of that court extends to suits for $500 00. Collins sued Clayton in several actions, three being for $468 00 each. The defense of recoupment, all included, is only for $450 00. This is all that is claimed in his bill, and no difficulty could arise as to the jurisdiction of the court on that question, for the deduction claimed is less than the amount sued for in one action. The same may be said of the defense of usury. That is limited to $300 00. And all this is on the basis of complainant’s allegations unaffected by the denial of defendant and his supplementary affidavits. There could, then, be no difficulty in setting up the plea of recoupment to one action and usury to another, leaving two actions untouched by any defense of that sort.
3. For if all the notes sued on be for one and the same consideration, the whole defense of recoupment may be made *654to one action, and the plea of usury, or rather of set off by reason of usury paid, filed to the other.
4. It may further be said that it did not sufficiently appear that the aggregate amount of both these defenses exceeded the sum of the notes included in each of three of the actions at law to authorize the injunction. The statements in the bill do make it greater, but they were positively denied by defendant, and that denial strongly supported by the affidavits of third persons.
5. Should the, injunction have been granted on the other ground? Complainant charged that Collins was a stockholder in the Manufacturers’ Bank; that there were judgments against the corporation to the amount of $15,000 00, which were a lien on his property, and that Collins could not make an unincumbered title. He does not state what amount óf stock Collins owned or what his proportion of the liability on said judgments was. It is hardly possible he could be liable for the whole amount. Collins answered that the amount of stock he held could only make his liability on the judgments $700 00; that before the actions were brought on which the judgments were obtained, he held, and now holds? bills of the bank to the amount of $3,000 00; that he has in possession real estate in the- city of Macon, by himself or tenants, of the value at least of $15,000 00, all of which was liable to these judgments if they could be enforced against him; and he further offered to give such bond and security as the chancellor might deem necessary for complainant’s protection. Under these facts, the injunction should not haye been granted. Clayton was in possession of the property, and there could be nothing more than a remote possibility that his possession would ever be disturbed. How long would such an injunction continue? It could not be claimed that it should be made perpetual upon a final hearing upon this state of facts. When it could be judicially ascertained that the judgment creditors of the bank could not proceed against Collins, was a time in the indefinite future. It does not appear that they had moved or intended to move against him-; *655When he offered to secure his vendee against loss, or against the judgments, it was all that under the circumstances should have been required of him.
Judgment reversed.